STRUCKMEYER, Justice
(specially concurring).
I feel compelled to concur with the order reinstating this appeal while at the same time, agreeing with Justices Udall and Phelps that a judgment or order of court should be effective immediately upon being pronounced and not dependent upon the purely ministerial act of the clerk in transcribing it into the Civil Docket, an act which might be indefinitely postponed through inadvertence, neglect or sheer perversity. I have re-examined Sligh v. Watson, 67 Ariz. 95, 191 P.2d 724, and Fagerberg v. Denny, 57 Ariz. 188, 112 P.2d 581, and now am of the opinion that the prior pronouncements of this court support the conclusion that it is the notation in the Civil Docket which starts the time for appeal running. I am of the further opinion that the interpretation of a rule of procedure ought not be changed, so to speak, in midstream to the inalterable prejudice of a litigant.